DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose A vehicular device comprising: an eye opening degree determiner configured to determine a driver eye opening degree; a line-of-sight movement determiner configured to determine frequency of a driver line-of-sight movement; an operation determiner configured to determine a driver operation state for a driving operation instrument; a deviation determiner configured to determine a possibility that a driving state of a subject vehicle driver deviates from a safe driving state based on a determination result of the driver eye opening degree, a determination result of the frequency of the driver line-of-sight movement, a determination result of the driver operation state for the driving operation instrument; a vehicle inside notification controller configured to perform a notification operation for a vehicle inside; and a vehicle outside notification controller configured to perform a notification operation for a vehicle outside, wherein Serial No. 16/855,834Page 3 of 15on a condition that a value indicating the possibility that the driving state of the subject vehicle driver deviates from the safe driving state exceeds a first determination value the vehicle inside notification controller is configured to perform the notification operation for notifying the vehicle inside that the value exceeds the first determination , and on a condition that the value indicating the possibility that the driving state of the subject vehicle driver deviates from the safe driving state exceeds a second determination value higher than the first determination value , the vehicle outside notification controller is configured to perform the notification operation for notifying the vehicle outside that the value exceeds the second determination value as disclosed in independent claim 1 and 10; and corresponding dependent claims 2-5, 8-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661